               1 Nicole Y. Blohm (Bar No. 177284)
                 nblohm@mmhllp.com
               2 Kristin Kyle de Bautista (Bar No. 221750)
                 kkyle@mmhllp.com
               3 MESERVE, MUMPER & HUGHES LLP
                 1000 Wilshire Boulevard, Suite 1860
               4 Los Angeles, California 90017-2457
                 Telephone: (213) 620-0300
               5 Facsimile: (213) 625-1930

               6 Attorneys for Defendant
                 LIFE INSURANCE COMPANY OF NORTH AMERICA
               7

               8                                    UNITED STATES DISTRICT COURT

               9                                 NORTHERN DISTRICT OF CALIFORNIA

              10

              11 JEREMY PARKER,                               )              Case No. 18-cv-07495-SI
                                                              )
              12              Plaintiff,                      )              STIPULATION TO DISMISS ENTIRE
                                                              )              ACTION WITH PREJUDICE AND
              13         vs.                                  )              [PROPOSED] ORDER THEREON
                                                              )
              14   LIFE INSURANCE COMPANY OF NORTH )                         Judge: Hon. Susan Illston
                   AMERICA; and DOES 1 through 10, inclusive, )
              15                                              )              Complaint Filed: October 29, 2018
                              Defendant.                      )
              16                                              )

              17

              18              IT IS HEREBY STIPULATED, by and between Plaintiff JEREMY PARKER and Defendant
              19 LIFE INSURANCE COMPANY OF NORTH AMERICA, (collectively, the “Parties”) by and

              20 through their respective attorneys of record, that this action shall be dismissed in its entirety with

              21 prejudice as to all defendants pursuant to Rule 41(a) of the Federal Rules of Civil Procedure. Each

              22 Party shall bear its own attorneys’ fees and costs.

              23              The Parties further stipulate and request that all dates set in this matter be vacated and taken
              24 off the Court’s calendar.

              25              The Parties seek the Court’s approval of the dismissal of the action with prejudice.
              26 / / /

              27 / / /

              28 / / /
LAW OFFICES
                                                                         1                         Case No. 18-cv-07495-SI
 MESERVE,
 MUMPER &                                                                         STIPULATION TO DISMISS ENTIRE ACTION
HUGHES LLP
                   169780.1
                                                                                  WITH PREJUDICE AND [PROPOSED] ORDER
                                                                                                                THEREON
               1              IT IS SO STIPULATED.

               2 Dated: May 15, 2019                              Frank N. Darras
                                                                  Susan B. Grabarsky
               3                                                  Phillip S. Bather
                                                                  DARRASLAW
               4

               5
                                                                  By:          /s/ Phillip S. Bather
               6                                                            Phillip S. Bather
                                                                            Attorneys for Plaintiff
               7                                                             JEREMY PARKER

               8

               9

              10 Dated: May 15, 2019                              Nicole Y. Blohm
                                                                  Kristin Kyle de Bautista
              11                                                  MESERVE, MUMPER & HUGHES LLP

              12

              13                                                  By:          /s/ Kristin Kyle de Bautista
                                                                            Kristin Kyle de Bautista
              14                                                            Attorneys for Defendant
                                                                            LIFE INSURANCE COMPANY OF
              15                                                            NORTH AMERICA

              16

              17

              18

              19                                         FILER’S ATTESTATION

              20              The filing attorney attests that she has obtained concurrence regarding the filing of this

              21 document and its content from the signatories to this document.

              22

              23

              24                                                  ORDER

              25              Based upon the Stipulation of the Parties and for good cause shown, IT IS HEREBY

              26 ORDERED that this action, Case No. 18-cv-07495-SI, is dismissed in its entirety as to all defendants,

              27 with prejudice.

              28
LAW OFFICES
                                                                        2                           Case No. 18-cv-07495-SI
 MESERVE,
 MUMPER &                                                                          STIPULATION TO DISMISS ENTIRE ACTION
HUGHES LLP
                   169780.1
                                                                                   WITH PREJUDICE AND [PROPOSED] ORDER
                                                                                                                 THEREON
               1              IT IS HEREBY FURTHER ORDERED that all dates previously set in this matter are hereby

               2 vacated and taken off the Court’s calendar.

               3              IT IS HEREBY FURTHER ORDERED that each Party shall bear its own attorneys’ fees and

               4 costs in this matter.

               5              IT IS SO ORDERED
               6

               7
                         5/16/19
               8 Dated: ___________________
                                                                Hon. Susan Illston
               9                                                United States District Court Judge
              10

              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
LAW OFFICES
                                                                    3                        Case No. 18-cv-07495-SI
 MESERVE,
 MUMPER &                                                                   STIPULATION TO DISMISS ENTIRE ACTION
HUGHES LLP
                   169780.1
                                                                            WITH PREJUDICE AND [PROPOSED] ORDER
                                                                                                          THEREON
